By the Court.

Nisbet, J.
delivering the opinion.
[1.] We think that the presiding Judge adopted too liberal *140a construction of tbe Act of 1850. It will, we admit, boar his construction, but it also fairly admits ours, and the latter seems to us to be more in accordance with sound policy. The presiding Judge appears to have held that an attorney, deriving his knowledge of the matters about which he is called to testify from his client, or during the continuance of his relation as attorney with his client, could not be sworn as a witness for or against him, either in in the case in which he is employed, or in any other ease whatever, in which his client might be a party. We think the Legislature meant to disqualify him as a witness only in the case pending to which the client is a party, and in which he is engaged, and to leave him as to all other cases, subject to the Common Law rule. Such is pur construction of the Act. Cobb’s N. D. 280. Eor the Common Law rule, as to privileged communications to counsellors, solicitors, and attorneys, see 1 Greenleaf’s Evid. §§ 237, 238, 239.
Let the judgment be reversed.